Case 3:20-cv-00888-MMA-MSB Document 19 Filed 11/17/20 PageID.114 Page 1 of 2



  1
  2
  3
  4
  5
  6
  7
  8                     IN THE UNITED STATES DISTRICT COURT
  9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10
 11   KEVIN TYLER,                                    Case No. 20cv888-MMA (MSB)
 12                             Plaintiff, ORDER   GRANTING
                                           DEFENDANTS' EX PARTE
 13            v.                          APPLICATION TO TAKE
                                           DEPOSITION OF KEVIN TYLER
 14   OFFICER F. SALAS, et al.,            (C70238), AN INCARCERATED
                                           PERSON [ECF NO. 18]
 15                          Defendants.
 16
 17
 18        The Court has reviewed Defendants’ November 16, 2020, “Ex Parte
 19   Application to Take Deposition of Kevin Tyler (C70238), an Incarcerated Person.”
 20   (ECF No. 18.) The Court notes that it does not appear that counsel for Defendants
 21   attempted to meet and confer with Plaintiff’s counsel to see if Plaintiff would agree
 22   to bring this motion as a joint motion as required by the Court’s Civil Chambers
 23   Rule VII. Further, counsel’s declaration does not state whether Plaintiff’s counsel
 24   opposes or joins the motion. Nevertheless, Defendants’ counsel did inform
 25   Plaintiff’s counsel of this motion on November 13, 2020, and through Defendants’
 26   earlier filed motion, which the Court rejected on discrepancy. (ECF No. 18-1 at 2;
 27
 28
                                                  1
                 Order Granting Defendant’s Ex Parte Application to Take Deposition of Kevin Tyler
Case 3:20-cv-00888-MMA-MSB Document 19 Filed 11/17/20 PageID.115 Page 2 of 2



  1   ECF Nos. 15 and 17.) As of November 17, 2020, at 5:00 p.m., Plaintiff’s counsel
  2   has not informed chambers of any intention to oppose the motion.
  3        For good cause shown and noting no opposition, Defendants’ application is
  4   GRANTED. Defendants may depose Kevin Tyler (C70238) in accordance with
  5   the Federal Rules of Civil Procedure and the institution’s rules and regulations,
  6   including the presence of correctional officers during the deposition, and may take
  7   the deposition by remote means if they choose. The Court Reporter recording the
  8   deposition may do so remotely.
  9        IT IS SO ORDERED.
 10   Dated: November 17, 2020
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  2
                 Order Granting Defendant’s Ex Parte Application to Take Deposition of Kevin Tyler
